DETAILED ACTION
This is in response to amendment filed on June 2, 2022. Claims 1-30 are pending.
Allowable Subject Matter
Claims 1-30 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
This case is allowed in light of the Terminal Disclaimer filed on June 2, 2022
Regarding independent claims 1, similar claim 11 and claim 21, the closest art, Gawande et al. (US 20180060394 A1) disclose receiving a query directed to database data (step 102 of Fig.1; step 1010 of Fig.10; abstract; ¶[0038], [0055], [0073] and [0076], Gawande, i.e., receiving query directed to data sets stored in remote data stores to be selected for configured execution); assigning execution of the query to one or more execution nodes of an execution platform (Fig.6; ¶[0055] and [0066], Gawande, i.e., assigning queries 632a, 632b and 632n to execution nodes 630a, 630b and 630n respectively), the one or more execution nodes configured to execute the query on a first version of a database platform (¶[0034] and [0038]-[0039], Gawande, i.e., execute the query on suitable version of database platform such as “web browser” or other type of execution environment); determining that execution of the query was unsuccessful (¶[0063], Gawande, i.e., determine if query engine configuration such that “no longer available” or “failure error” caused the execution of the query to be unsuccessful); assigning a first retry execution of the query to the one or more execution nodes of the execution platform (¶[0063] and [0066], Gawande, i.e., retry assignment for query’s execution to resources’ nodes); and determining whether a regression (¶[0082], Gawande, i.e., determine regression function) caused the execution of the query to be unsuccessful based at least in part on whether the first retry execution of the query was successful or unsuccessful (¶[0063] and [0082], Gawande, i.e., determine if the set of query’s selection resource meet or exceed query engine configuration such that “no longer available” or “failure error” caused the execution of the query to be unsuccessful). 
Moorthi et al. (US 20130152047 A1) disclose execution of the query using the first query manager was unsuccessful (¶[0190], Moorthi, i.e., execution of the command generates an API URL to query and if the API query times out “unsuccessful”), executing the query using a second database query using the second database query manager (¶[0190], Moorthi, i.e., execution of the command generates an API URL to query and if the API query times out and if retries fails “unsuccessful”, various implementation of call-api can retry forever “using a second database query manager”/”call-api”).
Hives et al. (US 20160224425 A1) discloses disclose an intermittent fault (¶[0030]-[0031], Hives, i.e., fault retry attempts)  that caused the execution of the query to be unsuccessed based on whether the retry execution of the query was successful or unsuccessful (¶[0032]-[0036], Hives).
Gardner (US 20170364618 A1) discloses analysis of query processes including wherein retry execution of the query to be performed on a second version of the database platform (Figs.2-4; ¶[0121]-[0125], Gardner, execution of the query processes performed on different version of database platform).
Gupta et al. (US 9032373 B1) disclose end to end testing automation and parallel test executions on platform (Fig.2; Summery and col. 6, lines 1-63, Gupta). However, the prior art fails to disclose or suggest the claimed provision “the result of failing to execute the database query using the first database query manager and the second database query manager indicates the software regression, and the result of failing to execute the database query using the first database query manager and successfully executing the database query using the second database query manager indicates the intermittent hardware fault” as claimed in conjunction with remaining claims provisions.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Prior Art Made of Record
1. Perumala et al. (US 20200073987 A1) disclose TECHNOLOGIES FOR RUNTIME SELECTION OF QUERY EXECUTION ENGINES.
2. Theeten al. (US 20150248461 A1) disclose STREAMING QUERY DEPLOYMENT OPTIMIZATION.
3. Connolly et al. (US 20090265698 A1) disclose STACKED HARDWARE ABSTRACTION LAYER METHODS FOR MAINTAINING SOFTWARE/HARDWARE BACKWARD COMPATIBILITY.
4. Pather et al. (US 20040002972 A1) disclose programming model for subscription services.
5. Alcantara et al. (US 10176092 B2) disclose system and method for executing data processing tasks using resilient distributed datasets (RDDs) in a storage device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029. The examiner can normally be reached Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH B THAI/ Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
June 18, 2022